                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LENIN DIAZ,                                     Case No. 5:19-cv-06052-JDW

               Plaintiff,
       v.

 PROGRESSIVE ADVANCED INSURANCE
 COMPANY,

               Defendant.


                                         ORDER

       AND NOW, this 21st day of February, 2020, upon consideration of Defendant Progressive

Advanced Insurance Company’s Motion to Dismiss (ECF No. 3), and for the reasons set forth in

the Court’s accompanying Memorandum, it is ORDERED that the Motion is GRANTED, and

Counts II and III of the Complaint are DISMISSED.


                                                 BY THE COURT:


                                                 /s/ Joshua D. Wolson
                                                 JOSHUA D. WOLSON, J.
